SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 16May 2013  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Index to Exhibits 16 May 2013 ANNUAL GENERAL MEETING OF LLOYDS BANKING GROUP PLC Following the annual general meeting held today at the Edinburgh International Conference Centre in Scotland, Lloyds Banking Group plc announces that all the resolutions put to shareholders were passed. Resolutions 17 to 20 (inclusive) were passed as special resolutions. The results of the polls are as follows: Resolution Votes For % of Votes Cast Votes Against % of Votes Cast Votes Cast as % of Issued Share Capital Votes Withheld 1 Receive the report and accounts for the year ended 31 December 2012 2 Approval of the directors' remuneration report 3 Election of Lord Blackwell 4 Election of Ms C J Fairbairn 5 Election of Mr N L Luff 6 Re-election of Sir Winfried Bischoff 7 Re-election of Mr M G Culmer 8 Re-election of Ms A M Frew 9 Re-election of Mr A Horta-Osório 10 Re-election of Mr D L Roberts 11 Re-election of Mr A Watson 12 Re-election of Ms S V Weller 13 Re-appointment of the auditors 14 Authority to set the remuneration of the auditors 15 Authority to make political donations or to incur political expenditure 16 Directors' authority to allot shares 17 Limited disapplication of pre-emption rights 18 Authority to purchase own ordinary shares 19 Authority to purchase own existing preference shares 20 Notice period for general meetings On 14 May 2013 there were 71,118,544,306 relevant shares in issue and 381 shareholders or persons representing shareholders attended the meeting. Shareholders are entitled to one vote per share. Votes withheld are not votes and, therefore, have not been counted in the calculation of the proportion of votes for and against a resolution. In accordance with the UK Listing Authority's Listing Rules, copies of the resolutions have been submitted to the National Storage Mechanism and will shortly be available for inspection at www.hemscott.com/nsm.do Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By: Charles King Name:Charles King Title: Investor Relations Director Date:16May2013
